Citation Nr: 0936307	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for herniated 
disc L5-S1, lumbar spine, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a separate compensable rating for 
radiculopathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 2001 to 
November 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in August 2006.  

Further, the initial December 2005 rating decision also 
denied entitlement to service connection for radiculopathy of 
the right lower extremity, and the Veteran's notice of 
disagreement and substantive appeal indicated that she wished 
to also appeal this issue.  However, a subsequent rating 
decision in March 2007 granted service connection for this 
disability.  Thus, as this was a full grant of the benefit 
sought on appeal, this issue is no longer in appellate 
status. 

As radiculopathy of the left lower extremity may be a 
neurological symptom of the Veteran's low back disability, 
for clarification purposes, the Board has recharacterized the 
issue on appeal as set forth on the front page of this 
decision. 

The issue of entitlement to a separate compensable rating for 
radiculopathy, left lower extremity, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected herniated disc L5-S1, lumbar 
spine, is manifested by subjective complaints of pain and of 
objective findings of limitation of motion with pain; but 
without objective findings of a combined range of motion 
limited to 120 degrees or less; forward flexion limited to 60 
degrees or less; ankylosis; muscle spasm resulting in 
abnormal gait or abnormal spinal contour, or incapacitating 
episodes of at least two weeks over the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 10 percent for the Veteran's service connected 
herniated disc L5-S1, lumbar spine, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in July 2005), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, would not apply to initial rating claims such as the 
one now on appeal to the Board.  Moreover, the U.S. Court of 
Appeals for the Federal Circuit recently reversed the Court's 
holding in Vazquez-Flores, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  

In sum, the Veteran has had a meaningful opportunity to 
participate in the development of her claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA fee-based examination prior to 
her discharge in August 2005, and a VA examination in 
February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue of a higher 
initial rating for the Veteran's service-connected low back 
disability.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to a higher initial rating for the 
Veteran's service-connected herniated disc L5-S1 of the 
lumbar spine.   

Analysis

The present appeal involves the Veteran's claim that the 
severity of her service-connected low back disability 
warrants an initial higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected low back disability has been 
rated under Diagnostic Code 5243.  The general rating formula 
for diseases and injuries of the spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Prior to her discharge, the Veteran was afforded a VA fee-
based examination in August 2005.  The Veteran's medical 
records were reviewed.  The Veteran complained of low back 
pain with radiculitis.  She continued to have daily pain with 
pain level at 3/10, exacerbating to 10/10, worse with 
sitting, bending, push-ups, running and lifting.  It was 
better with rest and stretching.  She had received 
chiropractic treatment and had one epidural injection.  She 
reported that she was mainly limited by pain.  The pain was 
located in the lumbosacral area and was radicular to the 
right and left foot, right greater than left when pain became 
severe.

On physical examination, range of motion was 85 degrees 
flexion with 10 degree deficit; 25 degrees extension with 10 
degree deficit; and 25 degrees lateral motion right and left 
with 15 degree deficit.  Rotary motion was 25 degrees to the 
right and 30 degrees to the left.  There was tenderness over 
L3-L5 interspace, 2+ paraspinous muscle spasm.  Straight leg 
raise was negative and gait was normal.  On neurological 
examination, cranial nerves II through XII were intact.  
Muscle strength was 5/5 in the lower extremities.  Babinski 
was plantar flexion.  The examiner noted that MRI of the 
lumbosacral spine revealed a disk protrusion at L5-S1 with 
small annular tear.  No foraminal stenosis was noted.  The 
diagnosis was low back pain secondary to bulging and torn L5-
S1 disk.  A handwritten note indicated that there was no 
radiculopathy.  

The Veteran was afforded another VA examination in February 
2007.  The claims file was reviewed.  The Veteran reported 
that currently she was able to drive, take care of her home 
and she worked at a desk job.  Since discharge, she had no 
incapacitating episodes in the last year.  The back pain had 
continued.  She still had pain in her right buttock.  She had 
no flare-ups, but experienced daily pain most of the day.  
The pain did not wake her up at night.  She had increased 
pain when she picked up her child and had a hard time 
straightening when she lifted her child.  She had no 
incoordination, instability lack of endurance or excess 
fatigability.  The examiner noted that a November 2006 VA MRI 
showed a disc desiccation annular tear and protrusion at L5-
S1.  

On physical examination, there was no tenderness on palpation 
or spasm.  The Veteran could flex 70 degrees and then had 
pain, but could flex another 10 degrees with pain.  She had 
20 degrees extension with pain; 30 degrees right and left 
lateral flexion with pain; and 45 degrees right and left 
rotation with mild pain.  She could stand on her heels and 
toes to walk.  She had 2+ reflex in the left knee and 1+ 
reflex in the left ankle.  She had no reflex in the right 
knee and right ankle.  She had negative straight leg signs at 
this time.  The extensor hallucis longus muscle strength was 
good and equal.  She had no loss of pinprick to the thighs, 
legs or feet.  With repetitive motion, there was no change in 
range of motion, endurance, fatigue, pain level or 
coordination.  The impression was lumbosacral disc 
desiccation L5-S1; central disc protrusion L5-S1; annular 
tear at L5-S1; and chronic pain secondary to lumbar disc 
disease.  The examiner concluded that the Veteran developed 
low back pain with radiation into her right thigh and right 
buttock, which had continued.  She had no reflexes in her 
right knee and ankle and L5-S1 disc.  The examiner opined 
that it was as likely as not that the Veteran's radiculopathy 
was related to her L5-S1 disc.    

Given that the claims file and medical records were reviewed 
by the examiners and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.  

Therefore, the Board now turns to whether an initial higher 
rating is warranted for the Veteran's low back disability.  
Under the general rating formula, there is no medical 
evidence to warrant a 20 percent rating or higher.  There was 
no objective finding of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The most 
restrictive range of motion was documented at the most recent 
VA examination, which showed that the Veteran's range of 
motion was 20 degrees extension and 70 degrees flexion, with 
no change upon repetition.  Further, combined range of motion 
was well over 120 degrees at both VA examinations.  Although 
the August 2005 VA examination observed muscle spasm and 
tenderness, these symptoms did not result in an abnormal gait 
or spinal contour to meet the criteria for a 20 percent 
rating.  The examination observed that the Veteran's gait was 
normal.  Importantly, the most recent VA examination found no 
spasm.  Moreover, there has been no objective medical finding 
of abnormal spinal contour on examination or in MRIs.  There 
has also been no objective medical finding of ankylosis.  
Importantly, there is no medical evidence of record 
demonstrating any additional loss of motion. 

Further, there is no medical evidence of record showing that 
the Veteran currently suffers from incapacitating episodes 
having a total duration of at least two weeks during the past 
12 months to warrant a 20 percent rating under this 
provision.  The February 2007 VA examination report showed 
that the Veteran expressly denied any incapacitating episodes 
in the past 12 months.  

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The February 2007 VA 
examination specifically addressed the DeLuca criteria and 
found no objective clinical evidence that function was 
additionally limited by pain, fatigue,  incoordination or 
lack of endurance on repetitive motion.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, with the exception of radiculopathy of the right lower 
extremity, which has already been awarded a separate 
compensable rating, and radiculopathy of the left lower 
extremity, which is addressed in the Remand portion of this 
decision below, there has been no objective finding of any 
other neurological abnormalities.  The VA examinations are 
silent with respect to any findings of bowel or bladder 
incontinence.  Thus, a separate rating is not warranted for 
any other neurological symptoms, and the Veteran's symptoms 
are adequately contemplated in the current 10 percent rating.   

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for herniated disc L5-S1, 
lumbar spine throughout the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the Veteran's service-connected 
disability increase in severity in the future, she may always 
advance a new claim for an increased rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
most recent VA examination showed that the Veteran was 
currently employed at a desk job with no problems mentioned.  
Moreover, there have been no treatment records showing 
frequent periods of hospitalization.  The schedular criteria 
reasonably describe the veteran's disability level and 
symptomatology; hence, the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Thus, no 
referral for extraschedular evaluation is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

An initial rating in excess of 10 percent for the Veteran's 
service-connected herniated disc L5-S1, lumbar spine, is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking a separate compensable rating for 
radiculopathy of the left lower extremity.  In a September 
2009 brief, the Veteran representative argued that the 
February 2007 VA examination was inadequate with respect to 
this issue because it failed to clearly address the Veteran 
left leg radiculopathy.  While the February 2007 VA 
examination addressed the lack of reflex in the right knee 
and ankle, it did not address what also appeared to be 
diminished reflex in the left knee and ankle.  Essentially, 
it is unclear from the opinion whether the Veteran also 
suffered from radiculopathy of the left lower extremity 
associated with her low back disability.  Thus, the Board 
finds that the Veteran should be afforded a VA examination to 
determine whether a separate compensable rating is warranted 
for  radiculopathy of the left lower extremity. 
 
Further, the RO/AMC should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  The Veteran should be scheduled for 
an appropriate VA examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether the Veteran has radiculopathy 
of the left lower extremity associated 
with her service-connected low back 
disability.  The degree of severity 
(mild, moderate, moderately severe, 
severe, or complete) should be noted.   
The examiner should also indicate if the 
foot dangles and drops; if no active 
movement of the muscles below the knee is 
possible; or if flexion of the knee is 
weakened or lost.

3.  Thereafter, the RO/AMC should review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


